Per Curiam,
The principal complaint of appellant is that the court below declined to hold that in a bill between partners for the settlement of partnership accounts, a former distribution of another fund, raised from partnership property, with notice to all parties interested was res adjudicata in distribution of a subsequent fund at least as to those who were parties to the first distribution. The court below fully sustained its conclusion by adopting as the law, Light’s Appeal, 136 Pa. 211, which is followed by the ver}*- late cases,—Sheppard’s Estate, 180 Pa. 57, and Reilly’s Estate, 190 Pa. 509.
It is proper to notice that no attempt is made by appellant to contest the auditor’s findings of fact; and the court below amply vindicates its conclusions of law from those facts.
The assignments of error are overruled and the decree is affirmed.